PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No. 11,098,389
Issue Date: August 24, 2021
Application No. 15/104,306
Filed: June 14, 2016
Attorney Docket No. HATTENDORF ET AL - 10 PCT
:
:
:          DECISION ON PETITION
:
:




This is a decision on the renewed request for refund filed January 27, 2022.

The request for refund is GRANTED.

Applicant files the above request for refund ($1,050.00), in regards to the petition decision mailed July 28, 2021 stating that the petition filed May 07, 2021 is unnecessary and is subject to a refund.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The petition filed May 07, 2021 was dismissed as moot, therefore the petition fee of $1,050.00 was refunded to applicant’s credit card account on April 06 2022.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-4231.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions